In a proceeding to state and settle the final account of a successor trustee of an inter vivos trust, as presented by the executrix of said successor trustee, now deceased, the surety on the bond of said successor trustee and the said executrix appeal from so much of a resettled decree as (1) declares invalid assignments of two bonds and mortgages, which assignments were purportedly made by the intervener-respondent Mathilde E. Weber, to the said successor trustee, and directs that the assignments be cancelled of record; (2) surcharges the accountant the total amounts paid out of the trust on account of the assignments and for an appraisal; (3) disallows commissions to the accountant; and (4) sets forth provisions which are incidental to the determinations just above mentioned. Resettled decree, insofar as appealed from, unanimously affirmed, with costs to respond*907ent Mathilde E. Weber and one bill of costs to the remaining respondents, payable by appellants. No opinion. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ.